Case 2:19-cv-08073-PSG-KS Document 19 Filed 12/11/19 Page 1 of 2 Page ID #:121



 1   MARK A. GOLDSTEIN (BAR NO. 179384)
 2
     mgoldstein@socalip.com
     SOCAL IP LAW GROUP LLP
 3   310 North Westlake Boulevard, Suite 120
 4
     Westlake Village, CA 91362
     Telephone: (805) 230-1350 ext. 240
 5   Facsimile: (805) 230-1355
 6
     TAYLOR M. NORTON
 7   THOMAS E. LEMLER
 8
     NORTON IP LAW FIRM LLC
     345 Metairie Road
 9   Metairie, LA 70005
10
     Telephone: (504) 291-2111
     Facsimile: (504) 533-0093
11

12   Attorney for Defendant
     MATHEWS OUTDOOR PRODUCTS LLC
13
                               UNITED STATES DISTRICT COURT
14
                             CENTRAL DISTRICT OF CALIFORNIA
15

16

17

     YSN IMPORTS, INC., a Nevada             CASE NO.: 2:19-cv-08073-PSG-KS
18
     corporation dba Flame King,             Corrected NOTICE OF MOTION TO
19
     Plaintiff,                              DISMISS UNDER FED. R. CIV. P. 12(b)(2)
20                                           OR, ALTERNATIVELY, MOTION TO
     v.                                      TRANSFER
21
     MATHEWS OUTDOOR PROD-                   Corrected Date: February 3, 2020
22   UCTS, LLC, a Louisiana limited
     liability company,                      Time: 1:30 p.m.
23
                                             Judge Gutierrez
24
     Defendant.
25

26

27
           Please take notice that on February 3, 2020, at 1:30 p.m. in the courtroom of

28
     the Honorable Philip S. Gutierrez, 50 West 1st Street, Courtroom 6A, 6th Floor, Los
     Corrected Notice of Motion to Dismiss                     YSN Imports v, Mather Outdoor
     or Transfer
                                               1                     2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19 Filed 12/11/19 Page 2 of 2 Page ID #:122



 1
     Angeles, California 90012-4565, Defendant Mathews Outdoor Products LLC.
 2
     (“Mathews Outdoor Products”) will move under Fed. R. Civ. P. 12(b)(2) to dismiss
 3
     the Complaint of Plaintiff YSN Imports, Inc. (“Plaintiff”) for lack of personal juris-
 4
     diction over Mathews Outdoor Products. Alternatively, Mathews Outdoor Products
 5
     moves to transfer this case to the U.S. District Court for the Eastern District of Loui-
 6
     siana pursuant to 28 U.S.C. 1400(b). In further support of this motion, Mathews Out-
 7
     door Products relies on the brief filed concurrently herewith.
 8
            WHEREFORE, Mathews Outdoor Products respectfully requests that this
 9
     Court grant its motion and dismiss Plaintiff’s Complaint for lack of personal jurisdic-
10
     tion or, in the alternative, transfer this case to the U.S. District Court for the Eastern
11
     District of Louisiana.
12

13   December 11, 2019                          / s / Mark A. Goldstein
14
                                                Mark A. Goldstein
                                                SoCal IP Law Group LLP
15                                              310 North Westlake Boulevard, Suite 120
16
                                                Westlake Village, CA 91362
                                                Telephone: (805) 230-1350 ext. 240
17                                              Facsimile: (805) 230-1355
18
                                                Attorneys for Defendant MATHEWS
                                                OUTDOOR PRODUCTS LLC
19

20
                                                / s / Taylor M. Norton
                                                TAYLOR M. NORTON
21                                              THOMAS E. LEMLER
22
                                                NORTON IP LAW FIRM LLC
                                                345 Metairie Road
23                                              Metairie, LA 70005
24                                              Telephone: (504) 291-2111
                                                Facsimile: (504) 533-0093
25                                              Attorneys for Defendant MATHEWS
26                                              OUTDOOR PRODUCTS LLC

27

28
      Corrected Notice of Motion to Dismiss                       YSN Imports v, Mather Outdoor
      or Transfer
                                                2                       2:19-cv-08073-PSG-KS
